Citation Nr: 1613850	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-08 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active duty from February 1983 to July 1992.

This appeal comes before the Board of Veterans Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

 In April 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In January 2013, the Board remanded the issues of entitlement to service connection for a back disorder and to a TDIU.  The RO has returned those issues to the Board for appellate consideration. 

In a June 2014 decision, the Board denied service connection for a low back disorder, and denied higher disability ratings for right carpal tunnel syndrome, right wrist and ankle scars, and denied a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded that part of the Board's decision that denied entitlement to a TDIU for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the remaining issues.

The Board issued another decision in March 2015 denying entitlement to TDIU.  The Veteran appealed that denial to the Court.  In a December 2015 Order, the  Court granted the parties' JMR, vacated the Board's March 2015 decision, and remanded the case for development consistent with the terms of the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   




REMAND

VA has not obtained the Veteran's Vocational Rehabilitation and Employment Service (VR&E) records in accordance with its duty to assist.  As such, per the December 2015 JMR, the RO must obtain the VR&E records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VR&E records, and associate them with the Veteran's claims file. 

2. Then readjudicate the claim (if another examination is needed, it should be obtained).  If the decision is adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

